Citation Nr: 1828408	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-17 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for L5-S1 degenerative disc disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 2000 to March 2008.  It appears that he returned to active duty on March 13, 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claim was remanded by the Board in June 2017.  Pursuant to the Board remand additional VA treatment records and service treatment records were obtained.  The Veteran was also provided a VA examination of his spine.  There has been substantial compliance with the Board's June 2017 remand decision.  

In August 2017 the Veteran stated the he no longer wanted to have a Board hearing.  Accordingly the Veteran's claim is now ready for Board review.


FINDING OF FACT

The Veteran's lumbar spine disability does not result in ankylosis of the thoracolumbar spine, does not result in limitation of flexion of the thoracolumbar spine to 30 degrees or less, and the Veteran has not had incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during a 12-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for L5-S1 degenerative disc disease have not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  The appellant has not alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Veteran's service treatment records (STRs) and VA treatment records have been associated with the record.  The Veteran has been provided VA medical examinations.  The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  

In sum, the Board is satisfied that the RO properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Spine Rating Criteria

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation. 

An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

An evaluation of 100 percent requires unfavorable ankylosis of the entire spine. 

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that an evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a , Intervertebral Disc Syndrome, Note (1).

III.  History and Analysis

An April 2011 rating decision granted the Veteran service connection and a 20 percent rating for L5-S1 degenerative disc disease.  Service connection was granted effective July 7, 2010.  The Veteran appealed the 20 percent rating assigned.  He reported that he had constant low back pain at level 6 most of the time.  He requested that he be assigned a 40 percent rating due to his continued pain.  In May 2013, the Veteran reported that he had been issued a walking stick, lidocaine patches, a portable electrical stimulation device, and numerous types of medication, including Percocet and Hydrocodone.   

The Veteran reported that his STR and VA treatment records reflect treatment for back pain.  The STRs do show that the Veteran reported recurrent lower back pain. 

The schedular criteria does not provide for a 30 percent rating for disability of the thoracolumbar spine. Consequently the Board must determine whether the Veteran is entitled to a 40 percent rating or higher for his thoracolumbar spine disability. 

A 40 percent rating for the thoracolumbar spine is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less, or if there is favorable ankylosis of the entire thoracolumbar spine.  In this case the medical evidence of record does not indicate that the Veteran has ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine restricted to 30 degrees or less.  On VA examination of the spine in March 2011, the Veteran had 50 degrees of thoracolumbar flexion, after three repetitions, with pain on motion.  The diagnosis was mild degenerative disc disease at L5-S1.  The examination revealed that reflexes were normal, strength testing was normal and that there were no muscle spasms.  The Veteran reported pain with standing and that the back pain affected his sleep, walking and physical activity.  The examiner noted that there were no incapacitating episodes.

Service treatment records dated in September 2016 reveal treatment for low back pain.  Passive range of motion of the lumbar spine was noted to be full, but with pain.  The extent of active range of motion was not reported.

On VA examination in December 2017, the Veteran noted that he had returned to active duty in 2014 and he was currently on active duty.  He reported that he had had a fall in September 2016 in which he hurt his back.  He said that he had back pain shooting into the right leg.  He reported that he had back surgery in June 2017.  He said that since the surgery the right leg sciatica was gone, but that the back pain had gotten worse.  He reported daily lower back pain and that he took over the counter medications two or three times a week to treat his pain.  The Veteran did not report flare-ups of the thoracolumbar spine.  Active forward flexion of the thoracolumbar spine was limited to 60 degrees.  There was no additional loss of function or range of motion after three repetitions.  There was no objective evidence of pain on passive range of motion.  Passive range of motion was the same as active range of motion.  There was no evidence of pain when the joint was used non-weight-bearing.  The examiner noted pain on examination, but stated that the pain did not result in functional loss.  There was no evidence of pain with weight bearing.  There was no additional loss of range of motion due to pain, weakness, fatigability, or incoordination when the joint was used repeatedly during the examination.  The examiner noted that the Veteran had guarding or muscle spasm of the lumbar spine but that neither resulted in abnormal gait or abnormal spinal contour.  The Veteran was unable to perform right straight leg raising test.  He had no radicular pain or any other signs or symptoms due to radiculopathy.  He had no other neurological abnormalities or findings related to his thoracolumbar spine condition.  The examiner stated that the Veteran did not have IVDS of the thoracolumbar spine.  The Veteran reported that he used a cane, but not at work.  

The Board recognizes the Veteran's many complaints of low back pain.  However, pain alone is not a factor that would impact a disability rating under the relevant Diagnostic Codes.  The December 2017 VA examiner reported the Veteran had no additional loss of motion with repetitive use testing, and that the Veteran had no weakened movement, excess fatigability or incoordination due to the thoracolumbar spine disability.  The March 2011 VA examiner did note a reduction in range of motion to 50 degrees with repetitions.  The Veteran's functional loss of the thoracolumbar spine is limited to limitation of flexion to 50 degrees and pain.  This is substantially greater range of motion than the criteria necessary for a higher rating, that is thoracolumbar flexion limited to 30 degrees.  Thus the Veteran has not met the criteria for a 40 percent rating even with consideration of such factors as pain, weakness and incoordination with use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the Veteran is not entitled to a higher rating under Diagnostic Code 5243, the code for IVDS.  The evidence does not reveal that the Veteran had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The March 20011 and December 2017 VA examiners stated that the Veteran did not have incapacitating episodes due to his lumbar spine disability. 

The Board has also considered the Veteran's lumbar scar.  The December 2017 VA examiner noted that the scar is three centimeters long and 0.2 centimeters wide.  It was well-healed, was not painful and did not result in any functional limitation.  Therefore, given the small size of the scar, and given the fact the scar has not been shown to be either unstable or painful upon examination, a separate compensable rating for the scar is not applicable in this case.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2017).


							(CONTINUED ON NEXT PAGE)


 
Because the Veteran has not met the criteria for a rating in excess of 20 percent for his L5-S1 degenerative disc disease at any time since the grant of service connection, a staged rating in excess of 20 percent is not for assignment.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


ORDER

Entitlement to an initial rating in excess of 20 percent for L5-S1 degenerative disc disease is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


